        Case 1:18-cv-00284-KD-MU Document 197 Filed 03/29/19 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

---------------------------------------------------------------
d’AMICO DRY D.A.C. (f/k/a d’amico Dry Ltd.), :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action: 1:18-cv-00284-KD-MU
                  - against -                                   : IN ADMIRALTY
                                                                :
NIKKA FINANCE INC.,                                             :
as owner of the SEA GLASS II,                                   :
                                                                :
                                    Defendants.                 :
---------------------------------------------------------------

                                       NOTICE OF APPEAL

        Defendant Nikka Finance Inc. hereby gives notice that it appeals to the United States Court

of Appeals for the Eleventh Circuit from the District Court’s orders in this case, including, but not

limited to:


              1. Doc. 40: Order Denying Motion to Vacate Rule B Attachment, entered on
                 7/5/2018;

              2. Doc. 57: Endorsed Order Denying Motion to Reconsider (re Motion to Vacate
                 Rule B Attachment), entered on 7/12/2018;

              3. Doc. 88: Endorsed Order Denying Motion to Stay Lawsuit Pending Resolution of
                 Southern District of New York Action, entered on 8/16/2018; and,

              4. Doc. 192: Order Entered on Bench Trial, entered on 3/2/2019, and all
                 rulings/orders subsumed therein, including inter alia: (i) Finding that Nikka is alter
                 ego of Primera; (ii) Finding that Nikka is therefore liable for 2009 English
                 judgment; (iii) Finding Summary Judgment (Doc. 143) is Moot; and (iv) Granting
                 in Part Motion for Sanctions (Doc. 181).



        Dated: March 29, 2019




144257.06502/114637026v.1
Case 1:18-cv-00284-KD-MU Document 197 Filed 03/29/19 Page 2 of 3



                             Respectfully submitted,


                             BURR & FORMAN LLP


                             By: s/John P. Kavanagh, Jr.
                             John P. Kavanagh, Jr. (KAVAJ1011)
                             11 North Water Street, Suite 22200
                             Mobile, Alabama 36602
                             Tel: 251-344-5151
                             Email: jkavanagh@burr.com


                                             -and-




                             BLANK ROME LLP

                             By: /s/ William R. Bennett, III
                             William R. Bennett, III*
                             Lauren B. Wilgus*
                             The Chrysler Building
                             405 Lexington Avenue
                             New York, New York 10174
                             Tel.: (212) 885-5000
                             Email: WBennett@BlankRome.com
                                      LWilgus@BlankRome.com

                             Counsel for Defendant
                             Nikka Finance Inc.

                             *Pro hac vice




                                2
       Case 1:18-cv-00284-KD-MU Document 197 Filed 03/29/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing document by electronically filing
same with the Clerk of Court using the CM/ECF system, which will send notifications of such
filing to the following: (or, if the party served does not participate in Notice of Electronic Filing,
by U.S. First Class Mail, hand delivery, fax or email), on this the 29th day of March, 2019.


Thomas S. Rue
J. Ben Segarra
Maynard Cooper & Gale PC
RSA Battle House Tower Suite 27000
11 North Water Street
Mobile, AL 36602-5027
Email: true@maynardcooper.com
       bsegarra@maynardcooper.com

Thomas Leonard Tisdale
Tisdale Law Offices, LLC
60 East 42nd Street
Suite 1638
New York, NY 10165
212-354-0025
Fax: 212-869-0067
Email: ttisdale@tisdale-law.com

                                               s/John P. Kavanagh. Jr.
                                               OF COUNSEL




                                                  3
